Citation Nr: 0517866	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1970, and from January 1974 to January 1978.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

The veteran seeks service connection for hepatitis C.  He 
claims that his inservice intravenous and intranasal drug use 
and occupational duties in Vietnam caused his hepatitis C.  
The veteran's service medical records are negative for any 
symptoms or other findings of hepatitis C or liver problems.  
However, a January 1974 treatment record reveals the veteran 
reported intranasal drug use, and a January 1975 
psychological evaluation revealed admitted use of a variety 
of drugs.  

Subsequent to service, during a June 1978 VA psychological 
examination, the veteran reported both intranasal and 
intravenous drug use, specifically heroin use until 1971, and 
opium and cocaine abuse until 1992.  The first evidence of a 
hepatitis C diagnosis is an April 2001 laboratory test 
report.  According to a November 2002 VA examination report, 
the veteran was to begin a 48 weeklong hepatitis C treatment 
in January 2003.


Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2004).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The evidence of record shows that the veteran was a user of 
intravenous and intranasal drugs during active military 
service, between periods of active military service, and for 
a period of 16 years after separation from active military 
service.  However, the RO failed to obtain the service 
medical records from the veteran's first period of service 
from 1969 to 1970, or any of his service personnel records.  
The veteran stated the end dates of his drug use, but did not 
state when that use began.  As such, the records from the 
veteran's first period of service are necessary to for the RO 
to make a decision on all the evidence of the case, and must 
be obtained.  In addition, the veteran's service personnel 
records must be obtained prior to the RO's decision in this 
case.  VA's duty to assist is heightened when records are in 
the control of a government agency.  Gobber v. Derwinski, 2 
Vet. App. 470 (1992).

Accordingly, this case is remanded for the following actions:

1.  The RO must request both the 
veteran's service personnel records for 
his entire period of service, and his 
service medical records from his first 
period of service (August 1969 to 
November 1970), from the National 
Personnel Records Center (NPRC), 
Service Department, or other official 
records depository as deemed 
appropriate.  Documentation of this 
request must be included in the claims 
file.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.  

2.  Thereafter, the RO must 
readjudicate the claim for entitlement 
to service connection for hepatitis C.  
If the benefit on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran 
and his representative must be afforded 
an opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




